Exhibit 10.2


Grantee: [ __ ]
GRAMERCY PROPERTY TRUST


2016 EQUITY INCENTIVE PLAN
RESTRICTED SHARE UNIT AWARD AGREEMENT
Name of Grantee: [ __ ] (the “Grantee”)
No. of Absolute TSR Share Units: [ __ ]
No. of Relative TSR Share Units: [ __ ]
Grant Date: [ __ ], 2016 (the “Grant Date”)


This AWARD AGREEMENT (this “Agreement”) is entered into by Gramercy Property
Trust, a Maryland real estate investment trust (the “Company”), and the Grantee
as of the Grant Date.
WHEREAS, the Company has adopted the Gramercy Property Trust 2016 Equity
Incentive Plan (the “Equity Plan”) to provide incentive compensation to attract
and/or retain employees of the Company and this Agreement evidences an award to
the Grantee under the Equity Plan (the “Award”), which is subject to the terms
and conditions set forth herein;
WHEREAS, unless the context requires otherwise, capitalized terms used but not
defined herein shall have the respective meanings ascribed thereto by the Equity
Plan; and
WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant Restricted Share Units to the Grantee
subject to the terms and conditions set forth below, and the Company has issued
to the Grantee the number of Restricted Share Units set forth below subject to
the terms and conditions set forth below.
NOW, THEREFORE, it is hereby agreed as follows:
1.Grant of Restricted Share Units; Issuance of Restricted Shares.
(a)The Grantee is hereby granted an Award consisting of Restricted Share Units
that may be earned based on Absolute TSR (the “Absolute TSR Share Units”) and
Restricted Share Units that may be earned based on Relative TSR (the “Relative
TSR Share Units” and, together with the Absolute TSR Share Units, “Award Share
Units”) during the Measurement Period as set forth in Section 2 and 3 below,
respectively. The total number of Award Share Units that constitute the Absolute
TSR Share Units and the Relative TSR Share Units are set forth above.
(a)    On the Determination Date, (i) the Committee will determine, pursuant to
Section 2 and 3 below, the number of Award Share Units for which the performance
criteria applicable to such Award Share Units were satisfied as of the Valuation
Date, (ii) the Company will issue to the Grantee a number of Common Shares equal
to the number of such earned Award




--------------------------------------------------------------------------------





Share Units (the “Restricted Shares”) and (iii) all of the Award Share Units
shall be canceled. The payment of the Award Share Units is intended to comply
with the requirements for a “short term deferral” under Section 409A of the
Internal Revenue Code and this Agreement and the Award Share Units will be
construed and administered to comply with such requirements.
2.    Absolute TSR Share Units.
(a)    Subject to the provisions of Sections 2(b) and 2(c) below in the event of
a Qualified Termination or Change-in-Control prior to the end of the Performance
Period, the number of Absolute TSR Share Units that are earned will be based on
Absolute TSR during the Measurement Period in accordance with the following
table:
Performance Level
(% of Target Earned)
Absolute TSR
Number of Absolute TSR Share Units Earned
Below Threshold (0%)
Less than 4.5%
0
Threshold (50%)
4.5%
[______]
Target (100%)
7.0%
[______]
Maximum (200%)
12.0% or higher
[______]



For Absolute TSR between 4.5% and 7.0%, the number of Absolute TSR Share Units
earned will be based on a linear interpolation between the number of Absolute
TSR Share Units that would have been earned if Absolute TSR was 4.5% and the
number that would have been earned if Absolute TSR was 7.0%, as set forth above.
For Absolute TSR between 7.0% and 12.0%, the number of Absolute TSR Share Units
earned will be based on a linear interpolation between the number of Absolute
TSR Share Units that would have been earned if Absolute TSR was 7.0% and the
number that would have been earned if Absolute TSR was 12.0%, as set forth
above.
(b)    If the Valuation Date occurs upon the date of a Qualified Termination,
the number of Absolute TSR Share Units earned shall equal the number of Absolute
TSR Share Units that would be earned pursuant to Section 2(a) prorated to
reflect the portion of the Performance Period that had elapsed as of the date of
such Qualified Termination. Notwithstanding the foregoing, if a Qualified
Termination occurs prior to, but in connection with, a Change-in-Control, then,
for purposes of determining the number of Absolute TSR Share Units that the
Grantee earns, such Qualified Termination will be treated as if it were a
Change-in-Control.
(c)    For avoidance of doubt, if the Valuation Date occurs upon the date of a
Change-in-Control, the number of Absolute TSR Share Units earned shall equal the
full number of Absolute TSR Share Units earned pursuant to Section 2(a) without
proration.
(d)    On or promptly following (but no later than 74 days after) the Valuation
Date, the Committee shall perform the final calculations to determine the number
of Absolute TSR Share Units earned by the Grantee as of the Valuation Date (the
date on which such determination is made is referred to herein as the
“Determination Date”).


2


--------------------------------------------------------------------------------





3.    Relative TSR Share Units.
(a)    Subject to the provisions of Sections 3(b) and 3(c) below in the event of
a Qualified Termination or Change-in-Control prior to the end of the Performance
Period, the number of Relative TSR Share Units that are earned will be based on
Relative TSR as of the Valuation Date in accordance with the following table:
Performance Level
(% of Target Earned)
Relative TSR
Number of Relative TSR Share Units Earned
Below Threshold (0%)
Below 33rd percentile
0
Threshold (50%)
33rd percentile
[______]
Target (100%)
55th percentile
[______]
Maximum (200%)
80th percentile or greater
[______]



For Relative TSR falling between the 33rd percentile and the 55th percentile,
the number of Relative TSR Share Units earned will be based on a linear
interpolation between the number of Relative TSR Share Units that would have
been earned if Relative TSR was at the 33rd percentile and the number that would
have been earned if Relative TSR was at the 55th percentile, as set forth above.
For Relative TSR falling between the 55th percentile and the 80th percentile,
the number of Relative TSR Share Units earned will be based on a linear
interpolation between the number of Relative TSR Share Units that would have
been earned if Relative TSR was at the 55th percentile and the number that would
have been earned if Relative TSR was at the 80th percentile, as set forth above.
(b)    If the Valuation Date occurs upon the date of a Qualified Termination,
the number of Relative TSR Share Units earned shall equal the number of Relative
TSR Share Units that would be earned pursuant to Section 3(a) based on Relative
TSR as of the Valuation Date prorated to reflect the portion of the Performance
Period that had elapsed as of the date of such Qualified Termination.
Notwithstanding the foregoing, if a Qualified Termination occurs prior to, but
in connection with, a Change-in-Control, then, for purposes of determining the
number of Relative TSR Share Units that the Grantee earns, such Qualified
Termination will be treated as if it were a Change-in-Control.
(c)    For avoidance of doubt, if the Valuation Date occurs upon the date of a
Change-in-Control, the number of Relative TSR Share Units earned shall equal the
full number of Relative TSR Share Units earned pursuant to Section 3(a) without
proration.
(d)    On the Determination Date, the Committee shall perform the final
calculations to determine the number of Relative TSR Share Units earned by the
Grantee as of the Valuation Date.
4.    Vesting; Termination of Grantee’s Employment.


3


--------------------------------------------------------------------------------





(a)    Subject to Section 4(b) below, all Restricted Shares issued pursuant to
this Award shall become vested as follows: (i) one-half (1/2) of such Restricted
Shares shall become vested as of June 30, 2019; and (ii) one-half (1/2) of such
Restricted Shares shall become vested on June 30, 2020, subject to the Grantee’s
continued employment by the Company (or its subsidiaries) through such dates.
Except as provided in Sections 2(c) and 3(c) above and Sections 4(b) below, if
at any time the Grantee shall cease to be an employee of the Company and its
subsidiaries for any reason, then all Award Share Units and all Restricted
Shares that remain unvested at such time shall automatically and immediately be
forfeited by the Grantee.
(b)    Notwithstanding the foregoing, upon the occurrence of a Qualified
Termination, subject to the Grantee signing a release containing, among other
provisions, a release of claims and non-disparagement, confidentiality and
return of property agreements, in a form and manner satisfactory to the Company
(the “Release”) and the Release becoming irrevocable, all within thirty (30)
days after the date of such Qualified Termination, all of the Grantee’s
outstanding unvested Restricted Shares issued pursuant to this Award shall
become vested upon the date that is thirty (30) days following the date of such
Qualified Termination. Any termination or forfeiture of unvested Restricted
Shares that otherwise would have occurred on or within thirty (30) days after
the Grantee’s date of termination will be delayed until the 30th day after such
date and will occur only to the extent such Restricted Shares do not vest
pursuant to this Section 4. Notwithstanding the vesting schedule set forth in
this Section 4, above, no additional vesting shall occur during this 30-day
period following the Grantee’s date of termination.
5.    Payment of Dividend Equivalents. On the issuance date for Restricted
Shares pursuant to Section 1(b) above, the Company will pay to the Grantee, in
cash, an amount equal to the aggregate dividends that would have been paid with
respect to such shares on or before such date if such shares had been issued on
the Effective Date. With respect to dividends with a record date prior to such
issuance date and a payment date after such issuance date, the Company will pay
the Grantee, in cash, on the respective payment dates for such dividends, an
amount equal to the amount of such dividends that would have been paid with
respect to the Restricted Shares issued on such issuance date as if they had
been issued prior to the record date for such dividends. The payment of any such
dividend equivalents is intended to comply with the requirements for a “short
term deferral” under Section 409A of the Code and this Agreement and such
equivalents will be construed and administered to comply with such requirements.
With respect to the Restricted Shares issued pursuant to this Agreement, the
holder of the Restricted Shares shall be entitled to dividends with a record
date on or after the issuance date of such Restricted Shares. Prior to the
issuance of the Restricted Shares, the Grantee shall not be entitled to any
dividends with respect to the Award Share Units or the Restricted Shares
issuable in settlement thereof.
6.    Restrictions on Transfer. Subject to the provisions of the Equity Plan and
this Agreement, except as may otherwise be permitted by the Committee (after
consideration of, among other things, any applicable securities and tax law
considerations) in connection with the Grantee’s trust or estate planning, the
Grantee shall not be permitted voluntarily or involuntarily to sell, assign,
transfer, or otherwise encumber or dispose of the Award Stock Units, this Award


4


--------------------------------------------------------------------------------





or the Restricted Shares; provided that the foregoing restriction shall not
apply to the Restricted Shares from and after the date on which they vest.
7.    Changes in Capital Structure. If (i) the Company shall at any time be
involved in a merger, consolidation, dissolution, liquidation, reorganization,
exchange of shares, sale of all or substantially all of the assets or shares of
the Company or a transaction similar thereto, (ii) any share dividend, share
split, reverse share split, share combination, reclassification,
recapitalization, significant repurchases of shares or other similar change in
the capital structure of the Company, or any distribution to holders of Common
Shares other than regular cash dividends, shall occur or (iii) any other event
shall occur which in the judgment of the Committee necessitates action by way of
adjusting the terms of the Award, then the Committee shall take any such action
as in its discretion shall be necessary to maintain the Grantee’s rights
hereunder so that they are substantially proportionate to the rights existing
under this Agreement prior to such event.
8.    Definitions. Unless the context requires otherwise, capitalized terms used
herein without definitions shall have the meanings given to those terms in the
Equity Plan. In addition, as used herein:
“Absolute TSR” means, with respect to the Measurement Period, the average,
compounded, annual (or annualized) return (expressed as a percentage) that would
have been realized by a shareholder who (A) bought one Common Share at the
Common Share Price on the Effective Date, (B) reinvested each distribution
declared during the Measurement Period with respect to such Common Share (and
any other Common Shares, or fractions thereof, previously received upon
reinvestment of distributions or on account of distributions), without deduction
for any taxes with respect to such distributions or any charges in connection
with such reinvestment, in additional Common Shares at a price per Common Share
equal to (i) the Fair Market Value on the trading day immediately preceding the
ex-dividend date for such distribution less (ii) the amount of such
distribution, and (C) sold such Common Shares on the Valuation Date at the
Common Share Price as of such date, without deduction for any taxes with respect
to any gain on such sale or any charges in connection with such sale.  As set
forth in, and pursuant to, Section 7 of this Agreement, appropriate adjustments
to the Absolute TSR shall be made to take into account all share dividends,
share splits, reverse share splits and the other events set forth in Section 7
hereof that occur during the Measurement Period.
“Cause” means (A) if the Grantee is a party to an Employment Agreement that
includes a definition of “cause,” the definition of such term in such Employment
Agreement, or (B) if the Grantee is not party to an Employment Agreement that
defines “cause,” (i) engaging in (a) willful or gross misconduct or (b) willful
or gross neglect; (ii) repeatedly failing to adhere to the directions of
superiors or the Board or the written policies and practices of the Company or
its subsidiaries; (iii) the commission of a felony or a crime of moral
turpitude, dishonesty, breach of trust or unethical business conduct, or any
crime involving the Company or its subsidiaries; (iv) fraud, misappropriation or
embezzlement; (v) acts or omissions constituting a material failure to perform
substantially and adequately the duties assigned to the Grantee; (vi) any
illegal act detrimental to the Company or its subsidiaries; (vii) repeated
failure to devote substantially


5


--------------------------------------------------------------------------------





all of the Grantee’s business time and efforts to the Company or its
subsidiaries; or (viii) the Grantee’s failure to competently perform the
Grantee’s duties after receiving notice from the Company or its subsidiaries,
specifically identifying the manner in which the Grantee has failed to perform.
“Change-in-Control” means:
(a)    any “person,” including a “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act, but excluding the Company, any entity
controlling, controlled by or under common control with the Company, any
trustee, fiduciary or other person or entity holding securities under any
employee benefit plan or trust of the Company or any such entity, and the
Grantee and any “group” (as such term is used in Section 13(d)(3) of the
Exchange Act) of which the Grantee is a member), is or becomes the “beneficial
owner” (as defined in Rule 13(d)(3) under the Exchange Act), directly or
indirectly, of securities of the Company representing 25% or more of either (1)
the combined voting power of the Company’s then outstanding securities or (2)
the then outstanding Common Shares (or other similar equity interest, in the
case of a company other than a corporation), in either such case other than as a
result of an acquisition of securities directly from the Company; or
(b)    there shall occur any consolidation or merger of the Company that would
result in the voting securities of the Company outstanding immediately prior to
such merger or consolidation representing (either by remaining outstanding or by
being converted into voting securities of the surviving entity) less than 50% of
the total voting power of the voting securities of the surviving entity
outstanding immediately after such merger or consolidation or ceasing to have
the power to elect at least a majority of the board of directors or other
governing body of such surviving entity; or
(c)    there shall occur (1) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Company, other
than a sale or disposition by the Company of all or substantially all of the
Company’s assets to an entity at least 50% of the combined voting power of the
voting securities of which are owned by “persons” (as defined above) in
substantially the same proportion as their ownership of the Company, as
applicable, immediately prior to such sale, or (2) the approval by shareholders
of the Company, as applicable, of any plan or proposal for the liquidation or
dissolution of the Company, as applicable; or
(d)    the members of the Board at the beginning of any consecutive
24-calendar-month period (the “Incumbent Trustees”) cease for any reason other
than due to death to constitute at least a majority of the members of the Board;
provided that any trustee whose election, or nomination for election by the
Company’s shareholders was approved or ratified by a vote of at least a majority
of the Incumbent Trustees shall be deemed to be an Incumbent Trustee.
“Common Shares” means the Company’s common shares of beneficial interest, par
value $0.01 per share, either currently existing or authorized hereafter.


6


--------------------------------------------------------------------------------





“Common Share Price” means, as of a particular date, the average of the Fair
Market Values of one Common Share for the twenty (20) trading days ending on,
and including, such date (or, if such date is not a trading day, the most recent
trading day immediately preceding such date); provided that appropriate
adjustment will be made if any of such trading days is the ex-dividend date for
a dividend or other distribution on the Common Shares and provided, further,
that if such date is the date upon which a Transactional Change-in-Control
occurs, the Common Share Price as of such date shall be equal to the fair market
value in cash, as determined by the Committee, of the total consideration paid
or payable in the transaction resulting in the Transactional Change-in-Control
for one Common Share.
“Determination Date” has the meaning set forth in Section 2(d) hereof.
“Disability” means, (A) if the Grantee is a party to an Employment Agreement
that includes a definition of “disability,” the definition of such term in such
Employment Agreement, or (B) if the Grantee is not party to an Employment
Agreement that defines “disability”, a disability which renders the Grantee
incapable of performing all of his material duties even with a reasonable
accommodation on a full time basis for the entire period of four consecutive
months or any 120 days in a 180 day period.
“Effective Date” means July 1, 2016.
“Employment Agreement” means, as of a particular date, the Grantee’s employment
agreement with the Company or one of its subsidiaries in effect as of that date,
if any.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Fair Market Value” per Common Share as of a particular date means (i) if Common
Shares are then listed on a national stock exchange, the closing sales price per
Common Share on the exchange for such date, as determined by the Committee, (ii)
if Common Shares are not then listed on a national stock exchange but are then
traded on an over-the-counter market, the average of the closing bid and asked
prices for the Common Shares in such over-the-counter market for such date, as
determined by the Committee, or (iii) if Common Shares are not then listed on a
national stock exchange or traded on an over-the-counter market, such value as
the Committee in its discretion may in good faith determine; provided that,
where the Common Shares are so listed or traded, the Committee may make such
discretionary determinations where the Common Shares have not been traded for 10
trading days.
“Family Member” of a Grantee, means the Grantee’s child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing the
Grantee’s household (other than a tenant of the Grantee), a trust in which these
persons (or the Grantee) own more than 50% of the beneficial interest, a
foundation in which these persons (or the Grantee) control the management of
assets, and any other entity in which these persons (or the Grantee) own more
than 50% of the voting interests.
[“Good Reason” has the meaning set forth in the Employment Agreement.]1 


7


--------------------------------------------------------------------------------





1 Only to be included in awards made to employees with Employment Agreements
including this concept.




“Index Companies” means, as of a particular date, all of the companies that were
constituents of the MSCI US REIT Index (or, in the event such index is
discontinued or its methodology significantly changed during the Measurement
Period, a comparable index selected by the Committee in good faith) during the
entire period from the Effective Date through such date, excluding the Company.
“Measurement Period” means the period from and including the Effective Date to
and including the Valuation Date.
“Performance Period” means the period from and including the Effective Date to
and including June 30, 2019.
“Qualified Termination” means the termination of the Grantee’s employment with
the Company and all of its subsidiaries due to (i) a termination without Cause
by the Company or one of its subsidiaries, [(ii) a termination with Good Reason
by the Grantee,]2 (iii) the Retirement of the Grantee, or (iv) the Grantee’s
death or Disability.
“Relative TSR” means, as of the date for which the calculation is being tested,
the percentile rank of the Company’s total shareholder return from the Effective
Date through such date as determined by dividing (a) the sum of (i) 100% minus
the percentage of Index Companies as of such date with a total shareholder
return greater than the Company, plus (ii) the percentage of Index Companies as
of such date with a total shareholder return less than the Company, by (b) two.
For purposes of this definition, the total shareholder return of the Company and
each of the Index Companies shall be computed based on the total return that
would have been realized by a shareholder who (1) bought $100 of shares of
common equity securities of such company on the Effective Date at a per share
price equal to the closing sales price per share on the principal national stock
exchange on which shares of such common equity securities are listed on the
Effective Date (or, if the Effective Date was not a trading day, the immediately
preceding trading day), (2) contemporaneously reinvested each dividend and other
distribution declared during the Measurement Period and received with respect to
such share (and any other shares previously received upon reinvestment of
dividends or other distributions) and (3) sold 1/20th of such shares on each
trading day during the twenty (20) consecutive trading day period up to and
including the Valuation Date (or, if the Valuation Date is not a trading day,
the immediately preceding trading day) for a per share price equal to the
closing sales price per share on the principal national stock exchange on which
shares of such common equity securities are listed on such day; provided that if
the Valuation Date is the date upon which a Transactional Change-in-Control
occurs, the ending share price of the Common Shares as of such date shall be
equal to the fair market value in cash, as determined by the Committee, of the
total consideration paid or payable in the transaction resulting in the
Transactional Change-in-Control for one Common Share. Total shareholder return
shall be computed on a consistent basis across all companies, in accordance with
the foregoing, using total shareholder return data obtained from a third party
data provider selected by the Committee in its sole discretion.
2 Only to be included in awards made to employees with Employment Agreements
including this concept.


8


--------------------------------------------------------------------------------





“Retirement” means the termination by the Grantee of the Grantee’s employment
with the Company and its subsidiaries in circumstances where (i) on the date of
termination, the Grantee is at least 55 years old, (ii) the Grantee’s employment
with the Company (or its subsidiaries) and any company or other business that
was directly or indirectly acquired by the Company has continued for a period of
at least 10 continuous full years at the time of termination and (iii) the
Grantee gives at least six months’ prior written notice to the Company of the
Grantee’s retirement date and remains employed with the Company and/or one of
its subsidiaries until such retirement date.
“Transactional Change-in-Control” means (a) a Change-in-Control described in
clause (a) of the definition thereof where the “person” or “group” makes a
tender offer for Common Shares, or (b) a Change-in-Control described in clauses
(b) or (c)(1) of the definition thereof.
“Valuation Date” means the earlier of (a) June 30, 2019, (b) the occurrence of a
Change-in-Control or (c) a Qualified Termination.
9.    Miscellaneous.
(a)    Amendments. This Agreement may be amended or modified only with the
consent of the Company; provided that any amendment or modification which
adversely affects the Grantee must be consented to by the Grantee to be
effective as against him.
(b)    Incorporation of Equity Plan. The provisions of the Equity Plan are
hereby incorporated by reference as if set forth herein. If and to the extent
that any provision contained in this Agreement is inconsistent with the Equity
Plan, this Agreement shall govern.
(c)    Data Privacy Consent. In order to administer the Equity Plan and this
Agreement and to implement or structure future equity grants, the Company and
its agents may process any and all personal or professional data, including but
not limited to Social Security or other identification number, home address and
telephone number, date of birth and other information that is necessary or
desirable for the administration of the Equity Plan and/or this Agreement.
(d)    Legend. The certificates or book entries evidencing the Restricted Shares
shall bear an appropriate legend, as determined by the Company in its sole
discretion, to the effect that such Restricted Shares are subject to
restrictions as set forth herein and in the Equity Plan.
(e)    Compliance With Law. The Company and the Grantee will make reasonable
efforts to comply with all applicable securities laws.
(f)    Registration. The Company will have no obligation to register under the
Securities Act any securities issued pursuant to this Agreement.
(g)    Severability. In the event that one or more of the provisions of this
Agreement may be invalidated for any reason by a court, any provision so
invalidated will be


9


--------------------------------------------------------------------------------





deemed to be separable from the other provisions hereof, and the remaining
provisions hereof will continue to be valid and fully enforceable.
(h)    Governing Law. This Agreement is made under, and will be construed in
accordance with, the laws of the State of New York, without giving effect to the
principle of conflict of laws of such State.
(i)    No Obligation to Continue Position as an Officer or to Employ. Neither
the Company nor any affiliate is obligated by or as a result of this Agreement
to continue to have the Grantee as an officer or to employ the Grantee and this
Agreement shall not interfere in any way with the right of the Company or any
affiliate to terminate the Grantee as an officer or employee at any time.
(j)    Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.
(k)    Withholding and Taxes. The Company shall be entitled to withhold from any
payments or deemed payments any amount of tax withholding it determines to be
required by law. The Grantee shall, not later than the date as of which vesting
or payment in respect of this award becomes a taxable event, pay to the Company
or make arrangements satisfactory to the Company for payment of any Federal,
state and local taxes required by law to be withheld on account of such taxable
event. The obligations of the Company under this Agreement will be conditional
on such payment or arrangements, and the Company shall, to the extent permitted
by law, have the right to deduct any such taxes from any payment otherwise due
to the Grantee.
(l)    Successors and Assigns. This Agreement shall be binding upon the
Company’s successors and assigns, whether or not this Agreement is expressly
assumed.
(m)    Other Agreements. Except as specifically provided otherwise in this
Agreement, any provisions in any Employment Agreement or other prior agreement
relating to accelerated vesting or that would otherwise modify the vesting
provisions set forth herein in connection with a termination of employment, a
Change-in-Control or in any other circumstance shall not apply to this
Agreement, the Award Share Units granted hereunder or the Restricted Shares
issuable hereunder, and the specific terms of this Agreement shall supersede
such provisions.


[Remainder of page intentionally left blank]




10


--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first set forth above.


GRAMERCY PROPERTY TRUST




By: _________________________________
Name:
Title:










GRANTEE




_______________________________________
Name:
























    


[Signature Page to Restricted Share Unit Award Agreement]

